





CITATION:
Chu v. Chang, 2011 ONCA 389



DATE: 20110518



DOCKET: C51649



COURT OF APPEAL FOR ONTARIO



Rosenberg, Lang and Watt JJ.A.



BETWEEN



Lily
          Man-Lee Chu, in her personal capacity and in her capacity as

Attorney for property and for
          personal care of How Seem Chang



Applicant (Appellant)



and



Kin
          Kwok Chang, Kin Wah Cheung, Kin Keung Chang, Man Ying Lam,

Man Yee Wu, also known as Peggy
          Wu, and Chunmei Chen



Respondents (Respondents in Appeal)



Lily Man-Lee Chu, acting in person



Newton Wong, for the respondents



Heard: May 16, 2011



On appeal from the order of Justice
          David M. Brown of the Superior Court of Justice, dated January 12, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant, who is self-represented, did not pursue any argument
    about service, or any deficiency in service, of the cross-motion.  In any
    event, in our view, based on the record, any deficiency in service amounts at
    most to an irregularity in the circumstances of this case.  We also observe
    that the appellant did not take the opportunity to move before the motion judge
    to set aside the order under the
Rules of Civil Procedure
on the basis
    of deficient service.

[2]

On the merits of the appeal, the appellant pursued an argument that the
    motion judge erred in his findings of fact that formed the foundation for his
    decisions regarding the care of and access to How Seem Chang.  However, the
    appellant has failed to persuade us of any palpable and overriding factual
    error made by the motion judge.  We observe that the issue before the motion
    judge was the interests of How Seem Chang and not the interests of the
    appellant.

[3]

Accordingly, the appeal is dismissed, with costs fixed at $5,000,
    inclusive of disbursements and applicable taxes.


